Willie, Chief Justice.
“The general allegation of damages will suffice to let in proof, and to warrant recovery of all such damages as naturally and necessarily result from the wrongful act complained of; the law implies such damages, that is, damages of that sort, and proof only is necessary to show their extent and amount.” Railway Company v Curry, 64 Tex. 85. Theinjuries alleged to have been received by Hall, for which he claimed damages, were the natural and proximate consequences of the prosecution instituted against him by Moehring. The allegations of the petition were, therefore, sufficient to let in proof of the damages claimed, and, in the absence of a statement of facts, we must presume that these allegations were proved to the satisfaction of the court.
The better practice is to separate the actual from the vindictive damages in the petition, as well as in the verdict; but if this is not done, the former is good as a basis for a verdict, and the informality of the latter cannot be taken advantage of for the first time on appeal. The averments of the petition set forth facts sufficient to authorize a finding of both actual and vindictive damages. If the defendant wished tb.eam.ouut of each separately stated, he should have proceeded by special demurrer. If he wished to know how much of each kind the court found, he should have had its conclusions of law and fact put in writing, and made part of the record in the cause. Railway Company v. Smith, 62 Tex., 253; Belo v. Wren, 63 Tex. 727. This disposes of all the points made by the assignments of error which demand our consideration.
There is no error in the judgment, and it is affirmed.
Affirmed.
[Opinion delivered May 14, 1886.]